Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

NEW GROUND OF REJECTION NECESSITATED BY THE AMENDMENT

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-11, 13-14, 34, and 62-67 are rejected under 35 U.S.C. 103 as being unpatentable over Garalde et al. (US 2017/0253923) in view of Gu et al. (US 2014/0128291).

Garalde et al. discloses a method for sequencing RNA comprising: producing a complex by combining RNA with a non-RNA polynucleotide to facilitate binding of DNA helicase; and directly sequencing the RNA of the complex using a nanopore-based sequencing system (see paragraphs 0008-0027, 0098-0105, 0115, 0120, 0133-0143, 0149-0153, 0172-0173, 0196-0206, 0228-0229, and 0346-0362).  Specifically, this reference discloses that the RNA may be rRNA (paragraph 0120), and that the method is useful for assessing RNA for modifications (paragraphs 0027, 0100, 0105, and 0200-0203).
Although Garalde et al. discloses extensive guidance on various ways to modify RNA with non-RNA polynucleotides to facilitate binding of DNA helicase and direct nanopore sequencing, including hybridization and ligation of DNA polynucleotides to RNA, this reference does not appear to explicitly disclose modification of RNA using a probe and probe complement to form a complex with the RNA, as required in the claims.
Gu et al. discloses a method of preparing RNA libraries for sequencing, comprising forming a complex between RNA, a probe that binds thereto at the 3' end, and a probe complement hybridized to the 5' end of said probe (see initial step of Fig. 1 and paragraphs 0031-0032 and 0041).
One of ordinary skill in the art would have been motivated to modify the method of Garalde et al. by using as a sequencing template RNA modified by forming a complex with a probe and probe complement, because Gu et al. disclosed forming such a complex, and the skilled artisan would have reasonably expected such a complex to be successful as an RNA nanopore sequencing template in the same way as the other numerous examples of modified RNA templates disclosed by Garalde et al.  As far as the dependent claims, it is unarguable that these either relate to aspects of rRNA that were well known and common knowledge in the prior art, or merely relate to routine optimization of known-important reaction parameters, which as well established in U.S. patent practice does not confer unobviousness (M.P.E.P. 2144.05).  It would have been prima facie obvious to one of ordinary skill in the art at the time the application was filed to carry out the claimed methods.

CONCLUSION

4.	No claims are free of the prior art.

5.	Garalde et al. (US 10,480,026) and Garalde et al. (US 11,021,747) are made of record by the examiner as references of interest.

6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH R HORLICK whose telephone number is (571)272-0784. The examiner can normally be reached Mon. - Thurs. 8:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
03/24/22
/KENNETH R HORLICK/               Primary Examiner, Art Unit 1637